Title: To Alexander Hamilton from James Reynolds, [3–22 June 1792]
From: Reynolds, James
To: Hamilton, Alexander



[Philadelphia, June 3–22, 1792]
Sir

I am now under the necessity of asking a favour from you which if Can Oblige me with the loan of three Hundred dollars. it will be in my power to make five hundred Before the Next week is out. and if you Can oblege me with it. you may Rely on haveing of it again the last of Next Week. if I am alive and well. the use I wont it for is to Subscribe to the turn pike Road. there is a nomber of gentleman in town wants me to go up to Lancaster to Subscribe for them. no sir if you Can oblige as I want to leve town tomorrow morning and the books will be open for subscribing on monday morning Next. so that I shall have Little time to get there. you never Sir Can oblige me more than Complying with the above, please to let me know between this and 4 oClock if you dont I shant be able to go—from your Humble Sevt.
James Reynolds
Alexr. Hamilton Esqr.
